Lowe, J.
stafJoTexe! The right of appeal, after taking the benefit of the stay law, was cut off. § 3294, Revision.
2. pracTItt?oru“°" The first record sent up under the appeal, was not a true transcript of the proceedings, and the parties were not bound to go to trial upon it, as long' as the way was open to have the same perfected. A second, true and more perfect transcript was filed, which entirely superseded the first, and upon which alone, the *325parties could be required to go to trial. A motion, therefore, to dismiss tbe appeal, founded upon tbe first transcript, could not, and ought not to be a bar to a motion to dismiss, founded upon tbe new and more perfect record, presenting a different state of case in an important particular. Yet tbe court overruled tbe second motion to dismiss tbe appeal, based, not upon tbe first and imperfect record, but upon tbe second' and true transcript, upon tbe ground that a former motion bad been made for tbe same purpose. We presume, from tbe argument of tbe appellant’s counsel, this was done, under tbe authority of § 2866, Revision, which says, a “Motion after a motion, or a demurrer after a demurrer to tbe same pleading, shall not be allowed,” &c. But to us it is quite plain; .that neither tbe language nor tbe object of tbe section will sanction tbe ruling, and that tbe judgment will be reversed and tbe cause remanded.
■ Reversed.